Harris, Justice.
A question was made upon the hearing of this motion as to the right of the plaintiff to read affidavits in opposition to the motion. The defendants have put in their answer and have verified it by affidavit in the manner required by the 157th section of the Code. Upon this answer they found their motion to dissolve the injunction. The plaintiff insists that the motion is, within the meaning of the 226th section of the Code, “ an application upon affidavit,” which entitles him to “ oppose the same by affidavits or other proofs.” The defendants, on the other hand, insist that their affidavit verifying their answer is hut a necessary part of their pleading, and that the motion to vacate the injunction upon the complaint and answer does not entitle the plaintiff to support the injunction by further affidavits. The former practice of moving to dissolve an injunction upon bill and answer is in favor of this construction; but although the provision of the Code is, in this respect, not very clearly 'expressed, I do not see how effect is to be given to it without allowing the construction for which the plaintiff contends. The 225th section provides, that the application to vacate an injunction may be made either upon the papers upon which the injunction was granted, or, “ upon affidavits, with or without an answer.” The defendants’ application clearly belongs to the latter class, for they rely upon their verified answer, as well as the plaintiff’s papers. It must, therefore, be regarded as an application “ made upon affidavits,” within the meaning of the 226th section of the Code. I think, therefore, that the opposing affidavits are properly to be considered in deciding the motion (Krom vs. Hogan, 4 How, Pr. R. 225).
Upon the merits I am satisfied that the injunction ought not to be continued. The defendants have, beyond a doubt, the legal title to the ground in question. If the plaintiff has any right there, it is because the ground has been devoted by the defendants to the purposes of a cemetery and by their permission the plaintiff has occupied it as a burial place. The most that this privilege, thus gratuitously conferred, can involve is, that the graves of the plaintiff’s dead shall remain undisturbed so long as the ground *269should continue to be devoted to the purpose of sepulture. An absolute right to a perpetual occupation of the land could only be acquired by. grant. So Abraham thought 3700 years ago, when he declined the courteous offer of the children of Heth, to permit him to bury his dead in their lands. He insisted upon an absolute conveyance of the spot he had selected, and paid for it a full consideration. It was probably the only land he ever owned. At any rate it is the earliest instance of a recorded title to land (Genesis 23). He was himself a wanderer, but the sentiments of his religion, and the affection for his beloved dead, alike, prompted him to secure a place where their mortal remains might repose, undisturbed, until they should again be reanimated at the resurrection. Hence it was, that he rejected the license, so generously tendered to him, to bury his wife “in the choice of their sepulchres” and required the field of Ephron, and the cave therein and all the trees that were in the field, and in all the borders that were round about, to be made sure to him, for a possession, of a burying place.”
The plaintiff supposes that the general and uninterrupted use of the ground, as a place of sepulture, with the consent or acquiescence of the defendants, amounts to a perpetual and irrevocable dedication to the uses for which it has been appropriated. But in this view I am unable to concur. There is no doubt that land may be, and often is, even without deed, dedicated by the owner to public or pious uses. When the public have entered upon the use of land so dedicated, so that to allow it to be reclaimed would be unjust, the dedication becomes irrevocable. Thus, plots of land have often been set apart by the owners, as places for burial, and having been used for that purpose, with the owners’ assent, they become hallowed by that use and can not be reclaimed by the owner. Beatty vs. Kurtz, (5 Peters, 566), was such a case. There Beatty, in laying out a town, which subsequently became a part of the city of Georgetown, designated and set apart one lot “for the German Lutheran Church.” That people consisted of a voluntary, unincorporated society, but they entered into the use of the lot, and for more than fifty years, had occupied it as a *270cemetery. It appeared that Beatty had, during his life time, constantly avowed that the lot was appropriated for the Lutherans, and that they were entitled to it. Under these circumstances, it was held that, as the lot had been originally consecrated to a religious use, and as it had become a depository of the dead, it could not be resumed by the heirs of Beatty. In like manner, public squares and streets have sometimes been laid out by the owner of the land, and when land bounded on these, has been sold and improved, with the understanding that the owner of the land, thus laid out, has permanently devoted it to public use, the dedication, from that moment, becomes perfect and irrevocable. Whether or not there has been such a dedication, depends uporl the intention of the original owner. Long usage, with the continued acquiescence of the original owner, is usually sufficient evidence of such dedication. But where there are circumstances which rebut the presumption of an intention to dedicate arising from long usage, there is, in fact, no dedication, or at least no evidence of such dedication.
This is clearly so in the case before me. I am entirely satisfied from the facts presented, that the defendants never, for a moment, intended to surrender the ownership or control of the ground. On the contrary, they seem always to have exercised over it all the dominion consistent with the purposes for which it was originally granted. No person ever had a right to bury there, without the defendants’ permission. Because that permission has been generally granted and perhaps generally taken, for granted, without actual application, the defendants have' none the less right, when they choose to control the use of the ground. When the plaintiff’s kindred and friends were deposited there, whether .the privilege -was actually granted, or is to be inferred from the defendants’ sufferance, no right was secured in the land. In either case,it was but a license, and this never secures an interest in the land (3 Kent, 452). The most that this license implies is, that the body, when deposited in the grave, may remain unmolested until it decays. The inviolability of the last resting place of the dead has been a sentiment deeply cherished in all ages. It is the last *271wish of affection, when it renders back to the earth the body of one dear in life, ut requiescat in pace, usque ad resurrectionem. So universal is this feeling, that a wanton disturbance of the grave would, among any civilized people, be regarded as an offence to the living, as well as an indignity to the dead; and yet no positive rule of law forbids such disturbance. The suggestion of self respect and “ a decent regard for the opinions of mankind,” will always be sufficient to secure the place of sepulture from unnecessary molestation. The legal doctrine is, that “ the common cemetery is not res unius eetatis: the exclusive property of one generation now departed, but it is the common property of the living, and of generations yet unborn, and subject only to the temporary appropriation (Gilbert vs. Buzzard, 3 Phillimore, 335).
In the most enlarged construction that can be given to the plaintiff’s legal rights, those rights must be considered as satisfied. The feelings, which still prompt her to guard the soil with which the remains of her kindred have long since mingled, are natural and commendable. It is very manifest, from the facts before me, that the defendants have sedulously sought to guard against any unnecessary violation of those feelings. They seek to appropriate the land to the beneficial uses of the living. This it is their right, if not their duty to do. However painful it may be to the plaintiff to see the memorials which affection has erected in memory of her kindred removed, she has no legal right longer to divert the land to the barren preservation of those memorials. The injunction must therefore be vacated.